947 So. 2d 629 (2007)
Eddie L. RUFFIN, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D06-2179.
District Court of Appeal of Florida, Third District.
January 17, 2007.
Eddie L. Ruffin, in proper person.
Bill McCollum, Attorney General, for appellee.
*630 Before RAMIREZ, SUAREZ, and LAGOA, JJ.
PER CURIAM.
Eddie L. Ruffin appeals the trial court's summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). In his motion, he raises a double jeopardy issue and also alleges that the trial court erred in enhancing his sentence for burglary of a dwelling to burglary of a dwelling while armed with a firearm. Ruffin has raised a facially sufficient claim for rule 3.800(a) relief that the trial court, by summarily denying the motion, has failed to conclusively refute. Consequently, we reverse and remand for further proceedings. On remand, if the trial court again enters an order summarily denying the post-conviction motion, the trial court shall attach written portions of the record conclusively refuting Ruffin's claim. See Fla. R.App. P. 9.141(b)(2)(D) (requiring reversal by this court unless the record shows conclusively that the defendant is entitled to no relief).
Reversed and remanded.